Title: From George Washington to Major General Stirling, 24 October 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord
            Head Quarters Fredericksbg 24th October 1778
          
          I am favd with yours of the 21st and 22d and have still to thank you for the particular and satisfactory intelligence which you communicate. If the embarkation now in preparation should be considerable, I think they must inevitably abandon New York, as their remaining force must be too small to risque the defence of the City upon.
          The Roads from Morris town to King’s ferry have become so exceedingly bad that the Qr Master Genl and Commissary inform me it is with the greatest difficulty the Waggons pass even at this dry season. I therefore desire your Lordship to detach one hundred Men from Maxwells and one hundred from Woodfords, (with a party of Carpenters with each to repair the Bridges) to mend the Roads. A Waggon load of tools with each—They may divide the distance. Maxwells take from Morris town downwards to some fixed place and Woodfords from thence down to the ferry. Be pleased to appoint active Officers somewhat acquainted with the Business. If the parties from each Brigade were to divide themselves they would in my opinion accomplish more work than by proceeding in a Body.
          
          
          
          Be pleased to endeavour to find out who commanded the late embarkation and what number of General Officers went with it. We can from thence compute the numbers with some precision. I am &ca.
          
          p.s. The parties should go furnished with provisions.
          
        